Citation Nr: 0415130	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-15 490	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical segment of the spine.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar segment of the spine.

6.  Entitlement to service connection for a right knee 
disability, to include arthritis.

7.  Entitlement to service connection for disabilities of the 
feet, to include arthritis.

8.  Entitlement to service connection for disabilities of the 
hands, to include arthritis.

9.  Entitlement to service connection for disabilities of the 
wrists, to include arthritis.

10.  Entitlement to service connection for disabilities of 
the elbows, to include arthritis.

11.  Entitlement to service connection for a disability of 
the right shoulder, to include arthritis.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for a urinary tract 
disability.

15.  Entitlement to service connection for residuals of a 
burn to the right middle finger.

16.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include anxiety, depression, 
and dysthymia.

17.  Entitlement to service connection for sleep apnea.

18.  Entitlement to service connection for a right eye 
disability, to include a hordeolum of the right eyelid.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from September 1985 to January 
1986, and from January 1987 to January 1989.  She also served 
in the United States Naval Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama.  It is noted that during the course 
of this action, the claims folder, along with documents 
pertinent to the claim, have been sent to both the Phoenix RO 
and the Montgomery RO.  This was done because the veteran 
previously resided in Phoenix; however, she now resides in 
the locale serviced by the Montgomery RO.  All documents have 
been forwarded from the Phoenix RO to the Montgomery RO and 
have been included in the claims folder for review.

The record reflects that the veteran, through an accredited 
representative, requested that she be allowed to present 
testimony at a hearing on appeal before a Veterans Law Judge 
at the RO (Travel Board hearing).  The veteran was scheduled 
for such a hearing but did not appear.  Neither the veteran 
nor her representative requested another Travel Board hearing 
nor did they present any reasoning as to why the veteran was 
unable to attend the scheduled hearing.  As such, the Board 
finds that the claim may proceed without further delay.

Also, when the veteran submitted her VA Form 9, Appeal to 
Board of Veterans' Appeals, she attached a handwritten 
statement to the form.  In that attachment, the veteran 
asserted that she was suffering from unknown disabilities 
secondary to anthrax inoculations she received while in the 
US Navy.  This claim has not been adjudicated by the RO, it 
is not before the Board, and it is referred back to the RO 
for additional development.  

The Board notes that in January 2002 the veteran appointed, 
via VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, The American 
Legion as her representative.  That form was endorsed by the 
State of Alabama Department of Veterans Affairs.  In October 
2002, the veteran appointed a different representative, the 
Alabama State Department of Veterans Affairs.  See VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, dated October 30, 2002.  
Nevertheless, an endorsement received at the Phoenix RO in 
November 2002 stated the veteran's accredited representative 
was The American Legion.  The last document in the claims 
folder from an accredited representative is from the State of 
Alabama Department of Veterans Affairs, and that document is 
dated July 2003.  After further reviewing the claims folder, 
it is the conclusion of the Board that the Alabama State 
Department of Veterans Affairs is the veteran's true 
representative.  The Board believes that the documents 
provided by The American Legion were submitted in good faith 
but they were accomplished prior to The American Legion 
receiving notification that their services were no longer 
needed.  Adding to this confusion was the fact that the 
claims folder was transferred to the Montgomery RO from the 
Phoenix RO, and as such, it took some time for all of the 
notification documents to be included (and noted) in the 
claims folder.  The veteran has suffered no harm because she 
has been represented at all times through this appeal.  
However, based on the last submitted VA Form 21-22, the only 
recognized accredited representative for the veteran is the 
State of Alabama Department of Veterans Affairs.

As a result of this action, these issues on appeal are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required.




REMAND

The record reflects that after the veteran was discharged 
from the US Naval Reserve in 2000, she submitted an 
application for VA benefits.  On that application, she asked 
that service connection be awarded for the diseases, 
disabilities, and conditions listed on this action in numbers 
3 through 18.  The RO found that the evidence did not support 
her claim for benefits and thus, in December 2000, it denied 
her claim.  The veteran was notified of that decision but she 
did not file a notice of disagreement.  

In a February 2001 statement, the veteran specifically 
requested that all sixteen issues (numbers 3 - 18) be re-
evaluated and that service connection be granted for each 
disability.  The veteran also requested that service 
connection be granted for PTSD and for a hiatal hernia.  In 
an August 2002 rating decision, the Phoenix RO denied her 
request on all eighteen issues and she appealed that 
decision.  In her notice of disagreement and the VA Form 9, 
Appeal to the Board of Veterans' Appeals, the veteran stated 
that she was receiving compensation from the Social Security 
Administration.  She inferred that the disabilities she was 
receiving compensation therefor were the same conditions that 
she had submitted a VA claim.  A review of the claims folder 
indicates that these records have not been obtained and 
included in the claims folder.  Since the VA has been given 
notice that the veteran has applied for SSA benefits, those 
records must be obtained and associated in the claims folder.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Thus, the claim must also be returned to the RO for the 
purpose of obtaining those SSA records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  
That is, the veteran should be told what information or 
evidence is needed to substantiate her claim in light of all 
the documents that are being obtained by means of this 
remand.  

A reading of the initial rating action along with the August 
2002 appealed rating decision and the SOC notes that the 
veteran's active duty service records stemming from September 
1985 to January 1986, and from January 1987 to January 1989, 
were reviewed in conjunction with her claim.  However, a 
second review of the veteran's available service medical 
records indicates that she also served in the US Naval 
Reserves from 1989 to the year 2000.  The service medical 
records are replete with general physical examination reports 
from those years.  Nevertheless, there is no indication by 
the RO that these records were ever considered when it issued 
the rating actions and SOC.  Moreover, there is no suggestion 
through a review of the claims folder that the RO contacted 
the service department in order to confirm when the veteran 
was performing inactive duty training.  Such information is 
necessary and needed by VA in order to determine if any of 
the claimed disabilities or diseases were incurred in or the 
result of injury while the veteran was performing her 
military duties.  As such, the claim must be remanded to the 
RO for the purposes of obtaining the veteran's US Naval 
Reserve service date records.
 
With respect to the veteran's claim involving PTSD, the 
veteran contends that she was sexually assaulted on two 
different occasions - in Florida and in Turkey.  See Letter 
from the Veteran, received September 5, 2001.  As a result of 
those incidents, along with other treatment she received 
while in the US Navy, she contends that she developed PTSD.  
The veteran further notes that the sexual assault experiences 
were so traumatic that she did not seek assistance from or 
mentioned it to anybody during service.

The medical evidence of record supports the veteran's 
contentions to the extent that it shows she currently has a 
diagnosis of PTSD.  However, the medical reports seem to 
suggest that the veteran may be suffering from PTSD due to 
difficulties experienced by the veteran prior to her military 
service or due to alcohol addiction.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).  If PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) 
(2004).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2003).  In this case, 
however, the RO has failed to comply with the above described 
notification requirements in section 3.304(f)(3), and thus, 
the case must be remanded to the RO for such development.  

The last disability for which the veteran has sought service 
connection for involves a hiatal hernia.  The veteran's VA 
medical treatment records show that she was diagnosed with a 
hiatal hernia in December 2000.  This was shortly after the 
veteran left the US Naval Reserves.  Although the veteran 
received this diagnosis, the examination report failed to 
discuss the etiology of such diagnosis and/or its 
relationship to the veteran's service or any other 
disabilities.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Also, VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Based 
upon the evidentiary record in the instant case, and in light 
of the applicable provisions of the VCAA, it is the Board's 
opinion that an internal medical examination should be 
accomplished in order to ascertain the etiology of said 
disability.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)) and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues 
listed on the front page of this action.  

2.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since January 
1989 for her claimed disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should specifically 
ask whether the US Navy was her sole 
source of treatment between 1989 and 
2000, and if so, the locations of the 
facilities that treated her.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  Only those records that 
are not already included in the claims 
folder should be requested.  All records 
obtained should be added to the claims 
folder.  

4.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO 
should send the veteran an appropriate 
stressor development letter.  The veteran 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3) (2003).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.  Also, offer the 
veteran an opportunity to procure "buddy 
statements" from service members who may 
have witnessed the events she identifies 
as her stressors or her behavior, 
overall, during this time.  In addition, 
please explain that she may also obtain 
statements from individuals including 
friends or family members to whom she may 
have confided these events or who may 
have witnessed changes in her behavior 
either during her active service or 
immediately following her discharge from 
active service.

An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

5.  Upon receipt of the veteran's 
response to the development in paragraph 
4, the RO should undertake any and all 
further development action indicated by 
the evidence of record concerning the 
veteran's claim for service connection 
for a psychiatric disorder due to 
personal assault.  The RO should then 
make a determination as to whether there 
is any credible supporting evidence that 
the veteran was sexually assaulted during 
active service.  A statement of the RO's 
determination should be placed into the 
claims file.

6.  The RO should contact the appropriate 
Federal agency and obtain verification of 
the veteran's periods of US Naval Reserve 
service during the period from January 
1989 to December 2000.  The RO should 
make specific attempts to obtain the 
veteran's entire service personnel 
record, including any and all evaluation 
reports and proceedings of any 
disciplinary actions along with a showing 
of service dates, active duty for 
training dates, inactive duty for 
training dates, duties, and units of 
assignment.  All obtained documents 
should be included in the claims folder 
for future review.

7.  Only after the development requested 
in paragraphs 1 through 6 has been 
completed, the RO should arrange for the 
veteran to be examined by a psychiatrist 
in order to evaluate any present mental 
disorders.  The examiner should review 
all pertinent medical records in the 
claims file, including any reports 
received from the SSA, and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  

Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that credible/verified stressor.  As 
well, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder (other than PTSD) 
was incurred in or aggravated during 
service, became manifest within a year of 
discharge from service, or is otherwise 
related to service.  It is requested that 
the examiner reconcile any contradictory 
evidence regarding the etiology of the 
veteran's psychiatric disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

8.  Only after the development requested 
in paragraphs 1 through 6 has been 
completed, the RO should arrange for the 
veteran to be examined by an internist in 
order to determine the nature of the 
claimed hiatal hernia disability.  The 
examiner should review all pertinent 
medical records in the claims file, 
including the service medical records and 
the SSA records, and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  

The examiner should make findings as to 
any diagnoses of any hernia-type 
disabilities found.  As well, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current hiatal hernia was 
incurred in or aggravated during service, 
became manifest within a year of 
discharge from service, or is otherwise 
related to service.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's hiatal hernia.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

9.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  With 
respect to the veteran's PTSD claim, the RO readjudication 
should include consideration of 38 C.F.R.
§ 3.304(f) (2003); Manual M21-1, Part III, 5.14(c); and 
Patton v. West, 12 Vet. App 272 (1999).  If the benefits 
sought on appeal remain denied, the appellant and the 
appellant's representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

